UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): February 9, 2011 (February 9, 2011) MARTIN MIDSTREAM PARTNERS L.P. (Exact name of Registrant as specified in its charter) DELAWARE 000-50056 05-0527861 (State of incorporation or organization) (Commission file number) (I.R.S. employer identification number) 4200 Stone Road Kilgore, TX 75662 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code:(903) 983-6200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item8.01. Other Events. On February 9, 2011, Martin Midstream Partners L.P. (the “Partnership”) closed its previously announced underwritten public offering of 1,630,000 of its common units (“Common Units”) at a price of $39.35 per Common Unit before an underwriting discount of $1.66 per Common Unit. Pursuant to the previously disclosed Underwriting Agreement, dated February 4, 2011, by and among the Partnership, the underwriters named therein and the other parties thereto, the Partnership granted the underwriters a 30-day option to purchase up to an additional 244,500 Common Units to cover any over-allotments in connection with the offering. This option was exercised by the underwriters on February 4, 2011 and, as a result, a total of 1,874,500 Common Units were sold in the offering. This Current Report on Form 8-K does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. The offering is being made only by means of a prospectus and related prospectus supplement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARTIN MIDSTREAM PARTNERS L.P. By:Martin Midstream GP LLC, Its General Partner Date:February 9, 2011By:/s/ Robert D. Bondurant Robert D. Bondurant, Executive Vice President and Chief Financial Officer
